NM PM PNM DO NH NDP ND YD HD HBS | SP | | | |e HF | FS
on oO om fB WO ND B= COC O DAN ODO OT BR WO DY = DOD O DAN ODO AT FF W NY =

 

 

Case 3:18-cv-O0606-MMD-CLB Document 25 Filed 11/18/19 Page 1 of 3

Karen M. Baytosh, Esq., NSB 10510
Cody K. Marriott, Esq., NSB 14147
Bremer Whyte Brown & O’Meara
50 W. Liberty Street, Suite 1030
Reno, NV 89501

T 775-440-2389 F 775-440-2390
kbaytosh@bremerwhyte.com
cmarriott(@bremerwhyte.com

Steven T. Jaffe, Esq., NSB 7035
Monte Hall, Esq., NSB 239

Hall Jaffe & Clayton, LLP

7425 Peak Drive

Las Vegas, NV 89128

T 702-316-4111 F 702-316-4114
sjaffe@lawhjc.com
montehall@lawhjc.com

Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
REBECCA HEIZER, individually and

doing business as HOLDINGS 37, also Case No. 3:18-cv-00606-MMD-CBC
known as HOLINGS 37,

Plaintiff, STIPULATION AND [proposed] ORDER FOR
vs. EXTENSION OF TIME FOR FILING JOINT
CASE MANAGEMENT REPORT (First
ZEPHYR HEIGHTS GENERAL Request)

IMPROVEMENT DISTRICT, a General
Improvement District of the County of
Douglas, Nevada; and DOES 1-100,
inclusive,
Defendant.
/

Defendant, ZEPHYR HEIGHTS GENERAL IMPROVEMENT DISTRICT, by and through
their attorneys, STEVEN T. JAFFE, ESQ. and MONTE HALL of the law firm of HALL, JAFFE &
CLAYTON, LLP and CODY K. MARRIOTT of BREMER WHYTE BROWN & O’MEARA, LLP,
and RICK OSHINSKI, ESQ, and MARK FORSBERG, ESQ, of the law firm OSHINSKI &
FORSBERG, LTD ., attorneys for the Plaintiff REBECCA HEIZER,

 

 

 

 
Ph PM NO DYMO NY NO NYO ND NO AB | | | FP FP FP FF Sf 2s
onwr oan BRB DONO BA CO O DON ODO OD FF WOW NY |= OC O DOD NN DW Oo FW DY =

 

 

Case 3:18-cv-00606-MMD-CLB Document 25 Filed 11/18/19 Page 2 of 3

The time for the parties to file their Joint Case Management Report is Monday November 18,

2019, and the Joint Case Management Conference is set for Monday December 2, 2019. (ECF 24).

Plaintiff has prepared a draft of the Joint Case Management Report and Defendant has not completed

submitting its comments and revisions to Plaintiff due to conflicting work obligations and schedules.

The parties request that the time to file the Report be enlarged until close of business Wednesday

November 20, 2019.

This Stipulation is submitted in good faith and is not interposed for purposes of delay. This is

the first request to extend this deadline for filing the Joint Case Management Report.

Respectfully submitted,

OSHINSKI & FORSBERG, LTD.

By _/s/ Rick Oshinski, Esq.
Rick Oshinski, Esq., NSB 4127
Mark Forsberg, Esq., NSB 4265
504 E. Musser Street, Ste. 202
Carson City, NV 89701
Attorneys for Plaintiff

Dated November 18", 2019.

 
   
 

IT IS SO ORDERED

BREMER WHYTE BROWN &
O’MEARA, LLP

By _/s/ Cody K. Marriott, Esq.
Karen M. Baytosh, Esq.
NSB 10510
Cody K. Marriott, Esq.
NSB 14147
50 W. Liberty Street, Ste. 1030
Reno, NV 89501
Attorneys for Defendant

Dated November 18", 2019.

HALL JAFFE & CLAYTON, LLP

By _/s/ Monte Hall, Esq.
Steven T. Jaffe, Esq., NSB 7035
Monte Hall, Esq., NSB 239
7425 Peak Drive
Las Vegas, NV 89128
Attorneys for Defendant

Dated November 18", 2019.

 

 

 
oOo OoOnN Oo oO FF WO NY =

Mo MN Nh HY HY NY NY NN |] SF | FSF FP FF xsr2sa
owt oak woNnh sa 0 © DAN OO F WOW ND = CO

 

 

Case 3:18-cv-O0606-MMD-CLB Document 25 Filed 11/18/19 Page 3 of 3

IT IS SO ORDERED.

DATED

 

/

UNITED STATES GISTRATE JUDGE

/

i

 

 

 

 
